IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


GRANITE REINSURANCE COMPANY, LTD,                     )           CIVIL 8:08-CV-00410
A Barbados Corporation,
             Plaintiff,                               )

v.                                                    )

STATE OF NEBRASKA, ex. rel., ANN M.                   )
FROHMAN, DIRECTOR OF INSURANCE OF
THE STATE OF NEBRASKA, in her capacity as             )         ORDER ON MOTION FOR
Liquidator of AMERICAN GROWERS                                EXTENSION OF TIME TO FILE
INSURANCE COMPANY, in liquidation and                 )      REPLY BRIEF OF DEFENDANT
FEDERAL CROP INSURANCE                                      STATE OF NEBRASKA, EX. REL.
CORPORATION, a corporation within the United          )    ANN M. FROHMAN, DIRECTOR OF
States Department of Agriculture; RISK                       INSURANCE OF THE STATE OF
MANAGEMENT AGENCY, an agency of and                   )              NEBRASKA
within the United States Department of
Agriculture,                                          )

               Defendants.                            )




       The STATE OF NEBRASKA, ex. rel., ANN M. FROHMAN, DIRECTOR OF

INSURANCE OF THE STATE OF NEBRASKA, in her capacity as Liquidator of AMERICAN

GROWERS INSURANCE COMPANY, in liquidation, (“Liquidator”) has moved for an

extension of time in which to file a Reply Brief to the Brief of the United States of America that

opposes the Motion for Remand. The Court finds that the Motion, filing no. 39, is unopposed

and should be granted. The STATE OF NEBRASKA, ex. rel., ANN M. FROHMAN,

DIRECTOR OF INSURANCE OF THE STATE OF NEBRASKA, in her capacity as Liquidator

of AMERICAN GROWERS INSURANCE COMPANY, in liquidation, (“Liquidator”),

therefore may file her Reply Brief on or before May 23, 2009.
         DATED this 14th day of May, 2009.

                                             BY THE COURT


                                             s/David L. Piester
                                             David L. Piester
                                             United States Magistrate Judge


455030